Exhibit 10.1
AMERICAN PACIFIC CORPORATION
AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN
     1. Purposes of the Plan. The purposes of this Plan are to attract and
retain the best available personnel, to provide additional incentives to
Employees, Directors and Consultants and to promote the success of the Company’s
business.
     2. Definitions. The following definitions shall apply as used herein.
          (a) “Administrator” means the Board or any of the Committees appointed
to administer the Plan.
          (b) “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.
          (c) “Applicable Laws” means the legal requirements relating to the
Plan and the Awards under applicable provisions of federal securities laws,
state corporate and securities laws, the Code, the rules of any applicable stock
exchange or national market system, and the rules of any non-U.S. jurisdiction
applicable to Awards granted to residents therein.
          (d) “Assumed” means that pursuant to a Corporate Transaction either
(i) the Award is expressly affirmed by the Company or (ii) the contractual
obligations represented by the Award are expressly assumed (and not simply by
operation of law) by the successor entity or its Parent in connection with the
Corporate Transaction with appropriate adjustments to the number and type of
securities of the successor entity or its Parent subject to the Award and the
exercise or purchase price thereof which at least preserves the compensation
element of the Award existing at the time of the Corporate Transaction as
determined in accordance with the instruments evidencing the agreement to assume
the Award.
          (e) “Award” means the grant of an Option, SAR, Restricted Stock,
Restricted Stock Unit, cash incentive or any combination of the foregoing.
          (f) “Award Agreement” means the written agreement evidencing the grant
of an Award executed by the Company and the Grantee, including any amendments
thereto.
          (g) “Board” means the Board of Directors of the Company.
          (h) “Cause” means, with respect to the termination by the Company or a
Related Entity of the Grantee’s Continuous Service, that such termination is for
“Cause” as such term is expressly defined in a then-effective written agreement
between the Grantee and the Company or such Related Entity, or in the absence of
such then-effective written agreement and definition, is based on, in the
determination of the Administrator, the Grantee’s: (i) performance of any act or
failure to perform any act in bad faith and to the detriment of the Company or a
Related Entity; (ii) dishonesty, intentional misconduct or material breach of
any agreement with the Company or a Related Entity; or (iii) commission of a
crime involving dishonesty, breach of trust, or physical or emotional harm to
any person.
          (i) “Change in Control” means a change in ownership or control of the
Company effected through either of the following transactions:
               (i) the direct or indirect acquisition by any person or related
group of persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept; or

 



--------------------------------------------------------------------------------



 



               (ii) a change in the composition of the Board over a period of
twelve (12) months or less such that a majority of the Board members (rounded up
to the next whole number) ceases, by reason of one (1) or more contested
elections for Board membership, to be comprised of individuals who are
Continuing Directors.
          (j) “Code” means the Internal Revenue Code of 1986, as amended.
          (k) “Committee” means any committee composed of members of the Board
appointed by the Board to administer the Plan.
          (l) “Common Stock” means the common stock of the Company.
          (m) “Company” means American Pacific Corporation, a Delaware
corporation, or any successor entity that adopts the Plan in connection with a
Corporate Transaction.
          (n) “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a Director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.
          (o) “Continuing Directors” means members of the Board who either
(i) have been Board members continuously for a period of at least twelve
(12) months or (ii) have been Board members for less than twelve (12) months and
were elected or nominated for election as Board members by at least a majority
of the Board members described in clause (i) who were still in office at the
time such election or nomination was approved by the Board.
          (p) “Continuous Service” means that the provision of services to the
Company or a Related Entity in any capacity of Employee, Director or Consultant
is not interrupted or terminated. In jurisdictions requiring notice in advance
of an effective termination as an Employee, Director or Consultant, Continuous
Service shall be deemed terminated upon the actual cessation of providing
services to the Company or a Related Entity notwithstanding any required notice
period that must be fulfilled before a termination as an Employee, Director or
Consultant can be effective under Applicable Laws. A Grantee’s Continuous
Service shall be deemed to have terminated either upon an actual termination of
Continuous Service or upon the entity for which the Grantee provides services
ceasing to be a Related Entity. Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entity, or any successor, in any capacity of
Employee, Director or Consultant, or (iii) any change in status as long as the
individual remains in the service of the Company or a Related Entity in any
capacity of Employee, Director or Consultant (except as otherwise provided in
the Award Agreement). Notwithstanding the foregoing, except as otherwise
determined by the Administrator, in the event of any spin-off of a Related
Entity, service as an Employee, Director or Consultant for such Related Entity
following such spin-off shall be deemed to be Continuous Service for purposes of
the Plan and any Award under the Plan. An approved leave of absence shall
include sick leave, military leave, or any other authorized personal leave. For
purposes of each Incentive Stock Option granted under the Plan, if such leave
exceeds three (3) months, and reemployment upon expiration of such leave is not
guaranteed by statute or contract, then the Incentive Stock Option shall be
treated as a Non-Qualified Stock Option on the day three (3) months and one
(1) day following the expiration of such three (3) month period.
          (q) “Corporate Transaction” means any of the following transactions,
provided, however, that the Administrator shall determine under parts (iv) and
(v) whether multiple transactions are related, and its determination shall be
final, binding and conclusive:
               (i) a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;
Page 2 of Exhibit 10.1

 



--------------------------------------------------------------------------------



 



               (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company;
               (iii) the complete liquidation or dissolution of the Company;
               (iv) any reverse merger or series of related transactions
culminating in a reverse merger (including, but not limited to, a tender offer
followed by a reverse merger) in which the Company is the surviving entity but
(A) the shares of Common Stock outstanding immediately prior to such merger are
converted or exchanged by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, or (B) in which securities possessing
more than forty percent (40%) of the total combined voting power of the
Company’s outstanding securities are transferred to a person or persons
different from those who held such securities immediately prior to such merger
or the initial transaction culminating in such merger, but excluding any such
transaction or series of related transactions that the Administrator determines
shall not be a Corporate Transaction; or
               (v) acquisition in a single or series of related transactions by
any person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities but excluding any such transaction or series of related
transactions that the Administrator determines shall not be a Corporate
Transaction.
          (r) “Covered Employee” means an Employee who is a “covered employee”
under Section 162(m)(3) of the Code.
          (s) “Director” means a member of the Board or the board of directors
of any Related Entity.
          (t) “Disability” means as defined under the long-term disability
policy of the Company or the Related Entity to which the Grantee provides
services regardless of whether the Grantee is covered by such policy. If the
Company or the Related Entity to which the Grantee provides service does not
have a long-term disability plan in place, “Disability” means that a Grantee is
unable to carry out the responsibilities and functions of the position held by
the Grantee by reason of any medically determinable physical or mental
impairment for a period of not less than ninety (90) consecutive days. A Grantee
will not be considered to have incurred a Disability unless he or she furnishes
proof of such impairment sufficient to satisfy the Administrator in its
discretion.
          (u) “Employee” means any person, including an Officer or Director, who
is in the employ of the Company or any Related Entity, subject to the control
and direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance. The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
          (v) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (w) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
          (x) If the Common Stock is listed on one (1) or more established stock
exchanges or national market systems, including without limitation The NASDAQ
Global Select Market, The NASDAQ Global Market or The NASDAQ Capital Market of
The NASDAQ Stock Market LLC, its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on the principal exchange or system on which the Common Stock is listed (as
determined by the Administrator) on the date of determination (or, if no closing
sales price or closing bid was reported on that date, as applicable, on the last
trading date such closing sales price or closing bid was reported), as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;
Page 3 of Exhibit 10.1

 



--------------------------------------------------------------------------------



 



               (i) If the Common Stock is regularly quoted on an automated
quotation system (including the OTC Bulletin Board) or by a recognized
securities dealer, its Fair Market Value shall be the closing sales price for
such stock as quoted on such system or by such securities dealer on the date of
determination, but if selling prices are not reported, the Fair Market Value of
a share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the date of determination (or, if no such prices
were reported on that date, on the last date such prices were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
               (ii) In the absence of an established market for the Common Stock
of the type described in (i) and (ii), above, the Fair Market Value thereof
shall be determined by the Administrator in good faith.
               (iii) “Grantee” means an Employee, Director or Consultant who
receives an Award under the Plan.
          (y) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
          (z) “Non-Qualified Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.
          (aa) “Officer” means a person who is an officer of the Company or a
Related Entity within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.
          (bb) “Option” means an option to purchase Shares pursuant to an Award
Agreement granted under the Plan.
          (cc) “Parent” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (dd) “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.
          (ee) “Plan” means this Amended and Restated 2008 Stock Incentive Plan.
          (ff) “Related Entity” means any Parent or Subsidiary of the Company.
          (gg) “Replaced” means that pursuant to a Corporate Transaction the
Award is replaced with a comparable stock award or a cash incentive program of
the Company, the successor entity (if applicable) or Parent of either of them
which preserves the compensation element of such Award existing at the time of
the Corporate Transaction and provides for subsequent payout in accordance with
the same (or a more favorable) vesting schedule applicable to such Award. The
determination of Award comparability shall be made by the Administrator and its
determination shall be final, binding and conclusive.
          (hh) “Restricted Stock” means Shares issued under the Plan to the
Grantee for such consideration, if any, and subject to such restrictions on
transfer, rights of first refusal, repurchase provisions, forfeiture provisions,
and other terms and conditions as established by the Administrator.
          (ii) “Restricted Stock Units” means an Award which may be earned in
whole or in part upon the passage of time or the attainment of performance
criteria established by the Administrator and which may be settled for cash,
Shares or other securities or a combination of cash, Shares or other securities
as established by the Administrator.
Page 4 of Exhibit 10.1

 



--------------------------------------------------------------------------------



 



          (jj) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor thereto.
          (kk) “SAR” means a stock appreciation right entitling the Grantee to
Shares or cash compensation, as established by the Administrator, measured by
appreciation in the value of Common Stock.
          (ll) “Share” means a share of the Common Stock.
          (mm) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.
     3. Stock Subject to the Plan.
          (a) Subject to the provisions of Section 10, below, the maximum
aggregate number of Shares which may be issued pursuant to all Awards (including
Incentive Stock Options) is 800,000 Shares (which aggregate amount includes
350,000 Shares originally authorized under the 2008 Stock Incentive Plan as
adopted by the stockholders of the Company on March 11, 2008). Furthermore, no
more than 400,000 Shares shall be granted pursuant to Awards of Restricted Stock
and Restricted Stock Units (which aggregate amount includes 200,000 Shares
previously available for issuance pursuant to Awards of Restricted Stock and
Restricted Stock Units under the 2008 Stock Incentive Plan as adopted by the
stockholders of the Company on March 11, 2008). The Shares to be issued pursuant
to Awards may be authorized, but unissued, or reacquired Common Stock.
          (b) Any Shares covered by an Award (or portion of an Award) which is
forfeited, canceled or expires (whether voluntarily or involuntarily) shall be
deemed not to have been issued for purposes of determining the maximum aggregate
number of Shares which may be issued under the Plan. Shares that actually have
been issued under the Plan pursuant to an Award shall not be returned to the
Plan and shall not become available for future issuance under the Plan, except
that if unvested Shares are forfeited, or repurchased by the Company at the
lower of their original purchase price or their Fair Market Value at the time of
repurchase, such Shares shall become available for future grant under the Plan.
Notwithstanding anything to the contrary contained herein: (i) Shares tendered
or withheld in payment of an Option exercise price shall not be returned to the
Plan and shall not become available for future issuance under the Plan;
(ii) Shares withheld by the Company to satisfy any tax withholding obligation
shall not be returned to the Plan and shall not become available for future
issuance under the Plan; and (iii) all Shares covered by the portion of an SAR
that is exercised (whether or not Shares are actually issued to the Grantee upon
exercise of the SAR) shall be considered issued pursuant to the Plan.
     4. Administration of the Plan.
          (a) Plan Administrator.
               (i) Administration with Respect to Directors and Officers. With
respect to grants of Awards to Directors or Employees who are also Officers or
Directors of the Company, the Plan shall be administered by (A) the Board or
(B) a Committee designated by the Board, which Committee shall be constituted in
such a manner as to satisfy the Applicable Laws and to permit such grants and
related transactions under the Plan to be exempt from Section 16(b) of the
Exchange Act in accordance with Rule 16b-3. Once appointed, such Committee shall
continue to serve in its designated capacity until otherwise directed by the
Board.
               (ii) Administration With Respect to Consultants and Other
Employees. With respect to grants of Awards to Employees or Consultants who are
neither Directors nor Officers of the Company, the Plan shall be administered by
(A) the Board or (B) a Committee designated by the Board, which Committee shall
be constituted in such a manner as to satisfy the Applicable Laws. Once
appointed, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. The Board may authorize one (1) or more
Officers to grant such Awards and may limit such authority as the Board
determines from time to time.
Page 5 of Exhibit 10.1

 



--------------------------------------------------------------------------------



 



               (iii) Administration With Respect to Covered Employees.
Notwithstanding the foregoing, grants of Awards to any Covered Employee intended
to qualify as Performance-Based Compensation shall be made only by a Committee
(or subcommittee of a Committee) which is comprised solely of two (2) or more
Directors eligible to serve on a committee making Awards qualifying as
Performance-Based Compensation. In the case of such Awards granted to Covered
Employees, references to the “Administrator” or to a “Committee” shall be deemed
to be references to such Committee or subcommittee.
               (iv) Administration Errors. In the event an Award is granted in a
manner inconsistent with the provisions of this subsection (a), such Award shall
be presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.
          (b) Powers of the Administrator. Subject to Applicable Laws and the
provisions of the Plan (including any other powers given to the Administrator
hereunder), and except as otherwise provided by the Board, the Administrator
shall have the authority, in its discretion:
               (i) to select the Employees, Directors and Consultants to whom
Awards may be granted from time to time hereunder;
               (ii) to determine whether and to what extent Awards are granted
hereunder;
               (iii) to determine the number of Shares or the amount of other
consideration to be covered by each Award granted hereunder;
               (iv) to approve forms of Award Agreements for use under the Plan;
               (v) to determine the terms and conditions of any Award granted
hereunder;
               (vi) to amend the terms of any outstanding Award granted under
the Plan, provided that (A) any amendment that would adversely affect the
Grantee’s rights under an outstanding Award shall not be made without the
Grantee’s written consent, provided, however, that an amendment or modification
that may cause an Incentive Stock Option to become a Non-Qualified Stock Option
shall not be treated as adversely affecting the rights of the Grantee (B) the
reduction of the exercise price of any Option awarded under the Plan and the
base appreciation amount of any SAR awarded under the Plan shall be subject to
stockholder approval, (C) the cancellation of any Option or SAR awarded under
the Plan in exchange for cash shall be subject to stockholder approval and
(D) canceling an Option or SAR at a time when its exercise price or base
appreciation amount (as applicable) exceeds the Fair Market Value of the
underlying Shares, in exchange for another Option, SAR, Restricted Stock, or
other Award shall be subject to stockholder approval, unless the cancellation
and exchange occurs in connection with a Corporate Transaction. Notwithstanding
the foregoing, canceling an Option or SAR in exchange for another Option, SAR,
Restricted Stock, or other Award with an exercise price, purchase price or base
appreciation amount (as applicable) that is equal to or greater than the
exercise price or base appreciation amount (as applicable) of the original
Option or SAR shall not be subject to stockholder approval;
               (vii) to construe and interpret the terms of the Plan and Awards,
including without limitation, any notice of award or Award Agreement, granted
pursuant to the Plan;
               (viii) to grant Awards to Employees, Directors and Consultants
employed outside the United States on such terms and conditions different from
those specified in the Plan as may, in the judgment of the Administrator, be
necessary or desirable to further the purpose of the Plan; and
               (ix) to take such other action, not inconsistent with the terms
of the Plan, as the Administrator deems appropriate.
The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided that the Administrator may not exercise any right or
Page 6 of Exhibit 10.1

 



--------------------------------------------------------------------------------



 



power reserved to the Board. Any decision made, or action taken, by the
Administrator or in connection with the administration of this Plan shall be
final, conclusive and binding on all persons having an interest in the Plan.
          (c) Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or as Officers or
Employees of the Company or a Related Entity, members of the Board and any
Officers or Employees of the Company or a Related Entity to whom authority to
act for the Board, the Administrator or the Company is delegated shall be
defended and indemnified by the Company to the extent permitted by law on an
after-tax basis against all reasonable expenses, including attorneys’ fees,
actually and necessarily incurred in connection with the defense of any claim,
investigation, action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any Award
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by the Company) or paid by them in
satisfaction of a judgment in any such claim, investigation, action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such claim, investigation, action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct; provided, however,
that within thirty (30) days after the institution of such claim, investigation,
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at the Company’s expense to defend the same.
     5. Eligibility. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Incentive Stock Options may be granted
only to Employees of the Company or a Parent or a Subsidiary of the Company. An
Employee, Director or Consultant who has been granted an Award may, if otherwise
eligible, be granted additional Awards. Awards may be granted to such Employees,
Directors or Consultants who are residing in non-U.S. jurisdictions as the
Administrator may determine from time to time.
     6. Terms and Conditions of Awards.
          (a) Types of Awards. The Administrator is authorized under the Plan to
award to an Employee, Director or Consultant Awards of Options, SARs, Restricted
Stock, Restricted Stock Units, cash incentives or any combination of the
foregoing.
          (b) Designation of Award. Each Award shall be designated in the Award
Agreement. In the case of an Option, the Option shall be designated as either an
Incentive Stock Option or a Non-Qualified Stock Option. However, notwithstanding
such designation, an Option will qualify as an Incentive Stock Option under the
Code only to the extent the $100,000 dollar limitation of Section 422(d) of the
Code is not exceeded. The $100,000 limitation of Section 422(d) of the Code is
calculated based on the aggregate Fair Market Value of the Shares subject to
Options designated as Incentive Stock Options which become exercisable for the
first time by a Grantee during any calendar year (under all plans of the Company
or any Parent or Subsidiary of the Company). For purposes of this calculation,
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares shall be determined as of
the grant date of the relevant Option. In the event that the Code or the
regulations promulgated thereunder are amended after the date the Plan becomes
effective to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to Incentive Stock Options, then such different limit
will be automatically incorporated herein and will apply to any Options granted
after the effective date of such amendment.
          (c) Conditions of Award. Subject to the terms of the Plan, the
Administrator shall determine the provisions, terms, and conditions of each
Award including, but not limited to, the Award vesting schedule, repurchase
provisions, rights of first refusal, forfeiture provisions, form of payment
(cash, Shares, or other consideration) upon settlement of the Award, payment
contingencies, and satisfaction of any performance criteria. The performance
criteria established by the Administrator may be based on any one (1) of, or
combination of, the following: (i) increase in share price, (ii) earnings per
share, (iii) total stockholder return, (iv) operating margin, (v) gross margin,
(vi) return on equity, (vii) return on assets, (viii) return on investment,
(ix) operating income, (x) net operating income, (xi) pre-tax profit, (xii) cash
flow, (xiii) revenue, (xiv) expenses, (xv) earnings before interest, taxes and
depreciation, (xvi) economic value added and (xvii) market share. The
performance criteria may be applicable to the
Page 7 of Exhibit 10.1

 



--------------------------------------------------------------------------------



 



Company, Related Entities and/or any individual business units of the Company or
any Related Entity. Partial achievement of the specified criteria may result in
a payment or vesting corresponding to the degree of achievement as specified in
the Award Agreement. In addition, the performance criteria shall be calculated
in accordance with generally accepted accounting principles, but excluding the
effect (whether positive or negative) of any change in accounting standards and
any extraordinary, unusual or nonrecurring item, as determined by the
Administrator, occurring after the establishment of the performance criteria
applicable to the Award intended to be performance-based compensation. Each such
adjustment, if any, shall be made solely for the purpose of providing a
consistent basis from period to period for the calculation of performance
criteria in order to prevent the dilution or enlargement of the Grantee’s rights
with respect to an Award intended to be performance-based compensation.
          (d) Acquisitions and Other Transactions. The Administrator may issue
Awards under the Plan in settlement, assumption or substitution for, outstanding
awards or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.
          (e) Deferral of Award Payment. The Administrator may establish one
(1) or more programs under the Plan to permit selected Grantees the opportunity
to elect to defer receipt of consideration upon exercise of an Award,
satisfaction of performance criteria, or other event that absent the election
would entitle the Grantee to payment or receipt of Shares or other consideration
under an Award. The Administrator may establish the election procedures, the
timing of such elections, the mechanisms for payments of, and accrual of
interest or other earnings, if any, on amounts, Shares or other consideration so
deferred, and such other terms, conditions, rules and procedures that the
Administrator deems advisable for the administration of any such deferral
program.
          (f) Separate Programs. The Administrator may establish one (1) or more
separate programs under the Plan for the purpose of issuing particular forms of
Awards to one (1) or more classes of Grantees on such terms and conditions as
determined by the Administrator from time to time.
          (g) Individual Limitations on Awards.
               (i) Individual Limit for Options and SARs. The maximum number of
Shares with respect to which Options and SARs may be granted to any Grantee in
any calendar year shall be 150,000 Shares. In connection with a Grantee’s
commencement of Continuous Service, a Grantee may be granted Options and SARs
for up to an additional 75,000 Shares which shall not count against the limit
set forth in the previous sentence. The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization
pursuant to Section 10, below. To the extent required by Section 162(m) of the
Code or the regulations thereunder, in applying the foregoing limitations with
respect to a Grantee, if any Option or SAR is canceled, the canceled Option or
SAR shall continue to count against the maximum number of Shares with respect to
which Options and SARs may be granted to the Grantee. For this purpose, the
repricing of an Option (or in the case of a SAR, the base amount on which the
stock appreciation is calculated is reduced to reflect a reduction in the Fair
Market Value of the Common Stock) shall be treated as the cancellation of the
existing Option or SAR and the grant of a new Option or SAR.
               (ii) Individual Limit for Restricted Stock and Restricted Stock
Units. For awards of Restricted Stock and Restricted Stock Units that are
intended to be Performance-Based Compensation, the maximum number of Shares with
respect to which such Awards may be granted to any Grantee in any calendar year
shall be 150,000 Shares. The foregoing limitation shall be adjusted
proportionately in connection with any change in the Company’s capitalization
pursuant to Section 10, below.
               (iii) Deferral. If the vesting or receipt of Shares under an
Award is deferred to a later date, any amount (whether denominated in Shares or
cash) paid in addition to the original number of Shares subject to such Award
will not be treated as an increase in the number of Shares subject to the Award
if the additional amount is based either on a reasonable rate of interest or on
one (1)
Page 8 of Exhibit 10.1

 



--------------------------------------------------------------------------------



 



or more predetermined actual investments such that the amount payable by the
Company at the later date will be based on the actual rate of return of a
specific investment (including any decrease as well as any increase in the value
of an investment).
          (h) Early Exercise. The Award Agreement may, but need not, include a
provision whereby the Grantee may elect at any time while an Employee, Director
or Consultant to exercise any part or all of the Award prior to full vesting of
the Award. Any unvested Shares received pursuant to such exercise may be subject
to a repurchase right in favor of the Company or a Related Entity or to any
other restriction the Administrator determines to be appropriate.
          (i) Term of Award. The term of each Award shall be the term stated in
the Award Agreement, provided, however, that the term of an Award shall be no
more than ten (10) years from the date of grant thereof. However, in the case of
an Incentive Stock Option granted to a Grantee who, at the time the Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the term of the Incentive Stock Option shall be five (5) years from the
date of grant thereof or such shorter term as may be provided in the Award
Agreement. Notwithstanding the foregoing, the specified term of any Award shall
not include any period for which the Grantee has elected to defer the receipt of
the Shares or cash issuable pursuant to the Award.
          (j) Transferability of Awards. Incentive Stock Options may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Grantee, only by the Grantee. Other Awards
shall be transferable (i) by will and by the laws of descent and distribution
and (ii) during the lifetime of the Grantee, to the extent and in the manner
authorized by the Administrator. Notwithstanding the foregoing, the Grantee may
designate one (1) or more beneficiaries of the Grantee’s Award in the event of
the Grantee’s death on a beneficiary designation form provided by the
Administrator.
          (k) Time of Granting Awards. The date of grant of an Award shall for
all purposes be the date on which the Administrator makes the determination to
grant such Award, or such other later date as is determined by the
Administrator.
     7. Award Exercise or Purchase Price, Consideration and Taxes.
          (a) Exercise or Purchase Price. The exercise or purchase price, if
any, for an Award shall be as follows:
               (i) In the case of an Incentive Stock Option:
                    (A) granted to an Employee who, at the time of the grant of
such Incentive Stock Option owns stock representing more than ten percent (10%)
of the voting power of all classes of stock of the Company or any Parent or
Subsidiary of the Company, the per Share exercise price shall be not less than
one hundred ten percent (110%) of the Fair Market Value per Share on the date of
grant; or
                    (B) granted to any Employee other than an Employee described
in the preceding paragraph, the per Share exercise price shall be not less than
one hundred percent (100%) of the Fair Market Value per Share on the date of
grant.
               (ii) In the case of a Non-Qualified Stock Option, the per Share
exercise price shall be not less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.
               (iii) In the case of SARs, the base appreciation amount shall be
not less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.
Page 9 of Exhibit 10.1

 



--------------------------------------------------------------------------------



 



               (iv) In the case of Awards intended to qualify as
Performance-Based Compensation, the exercise or purchase price, if any, shall be
not less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.
               (v) In the case of other Awards, such price as is determined by
the Administrator.
               (vi) Notwithstanding the foregoing provisions of this
Section 7(a), in the case of an Award issued pursuant to Section 6(d), above,
the exercise or purchase price for the Award shall be determined in accordance
with the provisions of the relevant instrument evidencing the agreement to issue
such Award.
          (b) Consideration. Subject to Applicable Laws, the consideration to be
paid for the Shares to be issued upon exercise or purchase of an Award including
the method of payment, shall be determined by the Administrator. In addition to
any other types of consideration the Administrator may determine, the
Administrator is authorized to accept as consideration for Shares issued under
the Plan the following, provided that the portion of the consideration equal to
the par value of the Shares must be paid in cash or other legal consideration
permitted by the Delaware General Corporation Law:
               (i) cash;
               (ii) check;
               (iii) surrender of Shares or delivery of a properly executed form
of attestation of ownership of Shares as the Administrator may require which
have a Fair Market Value on the date of surrender or attestation equal to the
aggregate exercise price of the Shares as to which said Award shall be
exercised, provided, however, that Shares acquired under the Plan or any other
equity compensation plan or agreement of the Company must have been held by the
Grantee for a period of more than six (6) months (and not used for another Award
exercise by attestation during such period);
               (iv) with respect to Options, payment through a broker-dealer
sale and remittance procedure pursuant to which the Grantee (A) shall provide
written instructions to a Company designated brokerage firm to effect the
immediate sale of some or all of the purchased Shares and remit to the Company
sufficient funds to cover the aggregate exercise price payable for the purchased
Shares and (B) shall provide written directives to the Company to deliver the
certificates for the purchased Shares directly to such brokerage firm in order
to complete the sale transaction;
               (v) with respect to Options, payment through a “net exercise”
such that, without the payment of any funds, the Grantee may exercise the Option
and receive the net number of Shares equal to (i) the number of Shares as to
which the Option is being exercised, multiplied by (ii) a fraction, the
numerator of which is the Fair Market Value per Share (on such date as is
determined by the Administrator) less the Exercise Price per Share, and the
denominator of which is such Fair Market Value per Share (the number of net
Shares to be received shall be rounded down to the nearest whole number of
Shares); or
               (vi) any combination of the foregoing methods of payment.
The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in
Section 4(b)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one (1) or more forms of consideration.
          (c) Taxes. No Shares shall be delivered under the Plan to any Grantee
or other person until such Grantee or other person has made arrangements
acceptable to the Administrator for the satisfaction of any non-U.S., federal,
state, or local income and employment tax withholding obligations, including,
without limitation, obligations incident to the receipt of Shares. Upon exercise
or vesting of an Award the Company shall withhold or collect from Grantee an
amount sufficient to satisfy such tax obligations, including, but not limited
to, by surrender of the whole number of Shares covered by
Page 10 of Exhibit 10.1

 



--------------------------------------------------------------------------------



 



the Award sufficient to satisfy the minimum applicable tax withholding
obligations incident to the exercise or vesting of an Award (reduced to the
lowest whole number of Shares if such number of Shares withheld would result in
withholding a fractional Share with any remaining tax withholding settled in
cash).
     8. Exercise of Award.
          (a) Procedure for Exercise; Rights as a Stockholder.
               (i) Any Award granted hereunder shall be exercisable at such
times and under such conditions as determined by the Administrator under the
terms of the Plan and specified in the Award Agreement.
               (ii) An Award shall be deemed to be exercised when written notice
of such exercise has been given to the Company (and accepted by the Company) in
accordance with the terms of the Award by the person entitled to exercise the
Award and full payment for the Shares with respect to which the Award is
exercised has been made, including, to the extent selected, use of the
broker-dealer sale and remittance procedure to pay the purchase price as
provided in Section 7(b)(iv).
          (b) Exercise of Award Following Termination of Continuous Service.
               (i) An Award may not be exercised after the termination date of
such Award set forth in the Award Agreement and may be exercised following the
termination of a Grantee’s Continuous Service only to the extent provided in the
Award Agreement.
               (ii) Where the Award Agreement permits a Grantee to exercise an
Award following the termination of the Grantee’s Continuous Service for a
specified period, the Award shall terminate to the extent not exercised on the
last day of the specified period or the last day of the original term of the
Award, whichever occurs first.
               (iii) Any Award designated as an Incentive Stock Option to the
extent not exercised within the time permitted by law for the exercise of
Incentive Stock Options following the termination of a Grantee’s Continuous
Service shall convert automatically to a Non-Qualified Stock Option and
thereafter shall be exercisable as such to the extent exercisable by its terms
for the period specified in the Award Agreement.
     9. Conditions Upon Issuance of Shares.
          (a) If at any time the Administrator determines that the delivery of
Shares pursuant to the exercise, vesting or any other provision of an Award is
or may be unlawful under Applicable Laws, the vesting or right to exercise an
Award or to otherwise receive Shares pursuant to the terms of an Award shall be
suspended until the Administrator determines that such delivery is lawful and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. The Company shall have no obligation to effect any
registration or qualification of the Shares under federal or state laws.
          (b) As a condition to the exercise of an Award, the Company may
require the person exercising such Award to represent and warrant at the time of
any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any
Applicable Laws.
     10. Adjustments Upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company and Section 11 hereof, the number of
Shares covered by each outstanding Award, and the number of Shares which have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or which have been returned to the Plan, the exercise or purchase
price of each such outstanding Award, the maximum number of Shares with respect
to which Awards may be granted to any Grantee in any calendar year, as well as
any other terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
Page 11 of Exhibit 10.1

 



--------------------------------------------------------------------------------



 



combination or reclassification of the Shares, or similar transaction affecting
the Shares, (ii) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company, or (iii) any other
transaction with respect to Common Stock including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” In the event
of any distribution of cash or other assets to stockholders other than a normal
cash dividend, the Administrator shall make adjustments in connection with the
events described in (i) — (iii) of this Section 10 or substitute, exchange or
grant Awards with respect to the shares of a Related Entity (collectively
“adjustments”). In determining adjustments to be made under this Section 10, the
Administrator may take into account such factors as it deems appropriate,
including (x) the restrictions of Applicable Law, (y) the potential tax,
accounting or other consequences of an adjustment and (z) the possibility that
some Grantees might receive an adjustment and a distribution or other unintended
benefit, and in light of such factors or circumstances may make adjustments that
are not uniform or proportionate among outstanding Awards, modify vesting dates,
defer the delivery of stock certificates or make other equitable adjustments.
Any such adjustments to outstanding Awards will be effected in a manner that
precludes the material enlargement of rights and benefits under such Awards.
Adjustments, if any, and any determinations or interpretations, including any
determination of whether a distribution is other than a normal cash dividend,
shall be made by the Administrator and its determination shall be final, binding
and conclusive. In connection with the foregoing adjustments, the Administrator
may, in its discretion, prohibit the exercise of Awards or other issuance of
Shares, cash or other consideration pursuant to Awards during certain periods of
time. Except as the Administrator determines, no issuance by the Company of
shares of any class, or securities convertible into shares of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
number or price of Shares subject to an Award.
     11. Corporate Transactions and Changes in Control.
          (a) Termination of Award to Extent Not Assumed in Corporate
Transaction. Effective upon the consummation of a Corporate Transaction, all
outstanding Awards under the Plan shall terminate. However, all such Awards
shall not terminate to the extent they are Assumed in connection with the
Corporate Transaction.
          (b) Acceleration of Award Upon Corporate Transaction or Change in
Control. The Administrator shall have the authority, exercisable either in
advance of any actual or anticipated Corporate Transaction or Change in Control
or at the time of an actual Corporate Transaction or Change in Control and
exercisable at the time of the grant of an Award under the Plan or any time
while an Award remains outstanding, to provide for the full or partial automatic
vesting and exercisability of one (1) or more outstanding unvested Awards under
the Plan and the release from restrictions on transfer and repurchase or
forfeiture rights of such Awards in connection with a Corporate Transaction or
Change in Control, on such terms and conditions as the Administrator may
specify, provided that such vesting or such release, as applicable, shall be
conditional on an actual Corporate Transaction or Change in Control occurring.
The Administrator also shall have the authority to condition any such Award
vesting and exercisability or release from such limitations upon the subsequent
termination of the Continuous Service of the Grantee within a specified period
following the effective date of the Corporate Transaction or Change in Control.
The Administrator may provide that any Awards so vested or released from such
limitations in connection with a Change in Control, shall remain fully
exercisable until the expiration or sooner termination of the Award.
          (c) Effect of Acceleration on Incentive Stock Options. Any Incentive
Stock Option accelerated under this Section 11 in connection with a Corporate
Transaction or Change in Control shall remain exercisable as an Incentive Stock
Option under the Code only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded.
     12. Effective Date and Term of Plan. The Plan shall become effective upon
the earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company. It shall continue in
Page 12 of Exhibit 10.1

 



--------------------------------------------------------------------------------



 



effect for a term of ten (10) years unless sooner terminated. Subject to
Section 17, below, and Applicable Laws, Awards may be granted under the Plan
upon its becoming effective.
     13. Amendment, Suspension or Termination of the Plan.
          (a) The Board may at any time amend, suspend or terminate the Plan;
provided, however, that no such amendment shall be made without the approval of
the Company’s stockholders to the extent such approval is required by Applicable
Laws, or if such amendment would lessen the stockholder approval requirements of
Section 4(b)(vi) or this Section 13(a).
          (b) No Award may be granted during any suspension of the Plan or after
termination of the Plan.
          (c) No suspension or termination of the Plan (including termination of
the Plan under Section 12, above) shall adversely affect any rights under Awards
already granted to a Grantee.
     14. Reservation of Shares.
          (a) The Company, during the term of the Plan, will at all times
reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.
          (b) The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.
     15. No Effect on Terms of Employment/Consulting Relationship. The Plan
shall not confer upon any Grantee any right with respect to the Grantee’s
Continuous Service, nor shall it interfere in any way with his or her right or
the right of the Company or any Related Entity to terminate the Grantee’s
Continuous Service at any time, with or without Cause, and with or without
notice. The ability of the Company or any Related Entity to terminate the
employment of a Grantee who is employed at will is in no way affected by its
determination that the Grantee’s Continuous Service has been terminated for
Cause for the purposes of this Plan.
     16. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
“Retirement Plan” or “Welfare Plan” under the Employee Retirement Income
Security Act of 1974, as amended.
     17. Stockholder Approval. The grant of Awards under the Plan shall be
subject to approval of the Plan by the stockholders of the Company within twelve
(12) months before or after the date the Plan is adopted by the Board. Such
stockholder approval shall be obtained in the degree and manner required under
Applicable Laws. The Administrator may grant Awards under the Plan subject to
approval of the Plan by the stockholders. In the event that stockholder approval
of the Plan is not obtained within the twelve (12) month period provided above,
all Awards previously granted under the Plan shall be rescinded and be of no
force or effect.
     18. Unfunded Obligation. Grantees shall have the status of general
unsecured creditors of the Company. Any amounts payable to Grantees pursuant to
the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974, as amended. Neither the Company nor any Related Entity
shall be required to segregate any monies from its general funds, or to create
any trusts, or establish any special accounts with respect to such obligations.
The Company shall retain at all times beneficial ownership of any investments,
including trust investments, which the Company may make to fulfill its payment
obligations
Page 13 of Exhibit 10.1

 



--------------------------------------------------------------------------------



 



hereunder. Any investments or the creation or maintenance of any trust or any
Grantee account shall not create or constitute a trust or fiduciary relationship
between the Administrator, the Company or any Related Entity and a Grantee, or
otherwise create any vested or beneficial interest in any Grantee or the
Grantee’s creditors in any assets of the Company or a Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.
     19. Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
     20. Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board, the submission of the Plan to the stockholders of the Company for
approval, nor any provision of the Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of Awards otherwise than under the Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.
Page 14 of Exhibit 10.1

 